Case 1:21-cr-@0035-EGS Document 99 Filed 08/47/21 Page 1of1
AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT
for the

District of Columbia

United States of America

Case: 1:21-cr-00035

v. )
) Assigned to: Judge Sullivan, Emmet G.
Ronald Colton McAbee Assign Date: 8/4/2021
) Description: INDICTMENT (B)
_ ) Related Case No: 21-cr-00035 (EGS)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Ronald Colton McAbee — _ >
who is accused of an offense or violation based on the following document filed with the court:

@& Indictment O Superseding Indictment O Information © Superseding Information © Complaint
C Probation Violation Petition O Supervised Release Violation Petition O Violation Notice O Order of the Court

i

This offense is briefly described as follows:

18 USC §§ 111(a)(1) and (b), 2, (Assaulting, Resisting, or impeding Certain Officers Inflicting Bodily Injury and Aiding and
Abetting);

18 U.S.C. § 111(a)(1)(Assaulting, Resisting, or Impeding Certain Officers);

18 U.S.C. § 231(a)(3)(Civil Disorder};

18 U.S.C. § 1752(a)(1) and (b)(1)(A)(Entering and Remaining in a Restricted Building or Grounds with a Deadly or
Dangerous Weapon);

18 U.S.C. § 1752(a)(2) and (b)(1){A)(Disorderly and Disruptive Conduct in a Restricted Building or Grounds with a Deadly
or Dangerous Weapon); Robin M. Meriweather

Date: 08/05/2021 fem Afosces 2021.08.05 16:02:47 -04'00'

issuing officer's signature

City and state: | Washington, DC Robin M. Meriweather, U.S. Magistrate Judge

Printed name and title

 

Return

 

This warrant was received on (date) _ 3/) ? f- 2-22 | , and the person was arrested on (date) © I 7/{Ze2\
at (city and state) lachy tle 7 Ten Ne See -

 
  

Date: §/i2 [2221

 

in€ officer's signature

Na tthe) Alor FRE SA

Printed name and title

 

 

 
